DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (5-16-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Regarding the newly amended features, the applicant argues that Barker does not teach the newly amended feature. Namely at least most of the enlarged heads are disposed within a loft defined by the loops.
Additionally, applicant argues that the loops are not taller than the heads of Barker 
Regarding claim 4, the applicant argues that Barker does not teach the limitations of the claim, namely that the enlarged heads have a lateral extent that is between 2.5- and 6.0-times fiber diameter.
Regarding claim 11, the applicant argues that Barker does not teach the limitations of the claim, namely that prior to shearing the loops, brushing the surface of the flexible fabric
Regarding claim 18, the applicant argues that Barker does not teach the limitation of the claim, namely the flexible fabric has more headed fibers than functional loops extending from the side of the flexible fabric.
Regarding Claim 3, applicant argues that WUTM was merely cited to define a denier, a common term in the art, it is a fiber property. Barker teaches that the stiffness or coarseness of his fibers helps makes the loops stand proud. 
Regarding claim 5, applicant argues that Hertlein teaches that the carrier can be any number of things and Hertlein does not teach or suggest airlaid non-woven.
Regarding claim 5, applicant argues that Avintiv teaches in a long list of known types of non-woven materials. However, nothing teaches or suggests that it is a good alternative to Barker. 
Regarding claims 11 & 22 applicant argues that LaRocco is not analogous art and that LaRocco’s brushing would be problematic to Barker due to creating high pull-out forces.
Regarding claims 13 applicant argues that it is misleading to suggest this paragraph teaches using two or more devices 
Regarding claims 14 applicant argues that Barker never suggests turning on and off any of the proposed heating devices. People would not be led by WAOL teaching of pulsing to build up energy. 
Regarding claims 16 applicant argues that due to the amendment clarifying which surface is being blown with air, Pelham is no longer applicable. 
Regarding claims 25 applicant argues that, Inoue does not provide any teaching to base claim which 25 extends from. 
This is not found to be persuasive because…
Barker discloses on ([0121]) that the distribution of loops and stems with mushroom-shaped fastener elements is controlled and can be adjusted by needling more or fewer of the taller loops. The ratio of loops to stems with mushroom-shaped fastener elements is typically about 1:1, but can be adjusted to include more or fewer loops. For example, the ratio of loops to stems can be from 1:3 to 3:1.
([0121]) Notes that the melting station uses laser cutters to melt the ends of the stems in order to reduce the amount of residual heat which could possibly melt or deform the smaller 4 mm loops. As such, Barker discloses the amended features of claim 1 as explained here and detailed further below.
As detailed in the office action on (4-15-2022), Barker teaches on ([0026]) teaches that the loop-engageable heads have an average height that is at least 50% larger than a diameter of a circle that circumscribes the fibers. Where the average height is understood to be the lateral extent, and the at least 50% larger allows for an open-ended range that includes ratios larger than 50%. Highlighting, that while this teaching is found to cover the limitation of claim 4. It is noted that the case law for change of size or change of shape may be recited regarding any perceived discrepancies concerning the lateral extent of the enlarged heads.
As detailed by Barker in ([0090]) that the needling station 18 may be a “structuring loom” configured to subject the fiber layer 10 and carrier sheet 14 to a random velouring process. Thus, the needles penetrate a moving bed of bristles of the brush apron 22.  As such, and as best detailed in (Fig. 2C) after the fiber has been pushed through the carrier sheet, the brush elements engage the loops. 
As noted Barker teaches on ([0060]) that the number of loops utilized has an impact on the bonding to and anchoring strength of the article fabricated. Additionally, Barker teaches on ([0121]) the ratio of loops to stems with mushroom-shaped fastener elements is typically about 1:1, but can be adjusted to include more or fewer loops. For example, the ratio of loops to stems can be from 1:3 to 3:1. As such, the number of loops or heads or heads to loops is understood to be tailorable to the desired ratio. 
As noted by the applicant in their remarks and arguments on (5-16-2022) Barker teaches that stiffness or coarseness impacts the fibers ability to “stand proud”. Where ([0097]) of Barker states that at least in part to the coarseness of the fibers 12 and the needling process during which only one fiber 12 is pushed through the carrier sheet 14 per needle. The coarseness of the fibers 12 can also increase stiffness of the loops. As such, and as argued by the applicant the stiffness or coarseness of the fibers, as measured by the denier or dtex of a fiber influences the final products stiffness. Accordingly, coarseness (as measured by denier or dtex) is understood to be a result effective variable. Highlighting, that Barker makes no mention on an absolute lower limit regarding the coarseness of the fiber implemented i.e. no teaching is found that below a certain coarseness threshold the process is no longer valid.
As noted by the applicant in their remarks and arguments on (5-16-2022) Hertlein teaches a wide variety of materials that may acts as the carrier sheet(s), and while both woven and nonwoven are mentioned. Hertlein specifically mentions in their lists on (Hertlein, [0062]) amongst the non-woven materials include spunbond webs, which is the same type of non-woven Barker recites on (Barker, [0086]) as one plausible non-woven carrier film type amongst others. Highlighting, Barker notes more than one type of non-woven carrier film is acceptable. As such, (Hertlein, [0062]) full list of non-woven webs that may be used for carries is (e.g., spunbond webs, spunlaced webs, airlaid webs, meltblown web, and bonded carded webs). Accordingly, a total of 5 non-woven webs that may be utilized as carriers have been identified. With MPEP 2143 reciting, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; As such, a finite number of non-woven webs utilized for carrier films has been identified and thus the case law for KSR may be recited. Additionally, the case law for known material in the art may also be recited, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Analogous to the argument noted above in (g) Avintiv teaches only 4 types of web forming techniques that may be implemented for nonwoven fabrics. Similarly, a total of 4 non-woven fabric forming techniques have been identified. With MPEP 2143 reciting, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; As such, a finite number of non-woven web forming techniques  that may be implemented for nonwoven fabrics has been identified and thus the case law for KSR may be recited. Additionally, the case law for known material in the art may also be recited, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
LaRocco and Barker booth relate to the fabrication of hook and loop manufacturing. More specifically, LaRocco and Barker utilize the same materials for the fibers implemented for the loops, Barker broadly teaches polyolefins on ([0137]) which LaRocco teaches both polyethylene and polypropylene, which are dominant commercially. Again, Barker broadly teaches polyamides ([0137]) and LaRocco teaches Nylon. Even more analogous between the two is the fact that both LaRocco and Barker teach utilizing polyester(s), (LaRocco, [0050], [0057] & Barker ([0137]) may be utilized as the fiber loop material. Accordingly, both Barker and LaRocco are understood to constitute analogous art. Additionally, regarding the damage or negative impact that may occur, as noted the fiber materials are understood to be the same as such, they are understood to behave in the same manner and garner the same benefits from being brushed. Finally, Barker has the brushing elements required by the limitations, see examiners remarks above in (d) regarding the velouring process. Accordingly, LaRocco was is used to bolster the fact that brushing fibers is known in the art. 
([0121]) clarifies that Barker teaches implementing multiple cutting devices including more than one laser in the melting station. Where ([0121]) teaches that in some examples, the melting station uses laser cutters to melt the ends of the stems. Kopanski teaching was utilized to reinforce and clarify the teaching of Barker, i.e. that the melting techniques utilized in Barker utilized multiple beams of energy on the distal ends as required limitations of claim 13. 
While Barker does not teach turning on and off the heating devices, Barker does teach implementing laser cutters to melt the ends of the stems in order to reduce the amount of residual heat. As such, when a laser is turned off it is understood that heat from the laser is not being generated. Accordingly, pulsing is understood to reducing the amount of heat generated by the laser. Furthermore, while one of WAOL reasons and motivation for combination has been noted i.e. increasing energy output via pulsing the laser. It is further understood the pulsing allows for tailoring the exact energy that is produced by the laser with WAOL noting that the pulse energy is equal to the average power divided by the repetition rate, this goal can sometimes be satisfied by lowering the rate of pulses so that more energy can be built up in between pulses, i.e., the pulsed energy is impacted by the repetition rate (number of pulses). As such, pulsing is understood to be a result effective variable and tool that impacts the ability to tailor the energy produced from the laser. See In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Additionally, WAOL provides other reasons and motivations for the combination of references, including that pulsing allows for emitting extremely short pulses on the order of tens of picoseconds down to less than 10 femtoseconds, (WAOL, Mode Locking). 
While Pelham does teach on (Col. 5, lines 18-24) that a high velocity air be blown through the back of the nonwoven web. The portion being impacted by the high velocity air is the same i.e. the fibers, and not a backing layer. Furthermore, Pelham notes on (Col. 4, lines 19-22) that the hot air (primary jet air) is introduced into opposite sides of the die through line 14. Secondary air, which is aspirated into the primary air front/fibers stream serves to cool the filaments discharging from the die 11. As shown in (Fig. 8) the hot air is shown to be introduced into both / either side of the non-woven web. Where the above recited (Col. 5, lines 18-24) is for only one embodiment, noting that case law for disclosed examples/preferred embodiments may be recited, see (In re Susi, 169 USPQ 423) & (In re Burckel, 201 USPQ 67). Highlighting, Pelham still overall discloses the action and impact of blowing air on the non-woven web to be deflection of the fibers, i.e. the fiber is deflected. As such, alternatively and/or additionally the case law substantially identical process and structure may also be recited, see In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Finally, while no discrepancies are perceived regarding the placement of high velocity air being blown since (Fig. 8) discloses vents on both sides of the nonwoven web, it should be note that the case law for the rearrangement of parts may be cited, see  In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
As noted by applicant Inoue is implemented to teach the limitation of claim 25. Inoue was not implemented to teach any of the limitation found in the base claim in which claim stems from i.e. claim 17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
A.) Claim(s) 1-2, 4, 6-13, 15, 17-21, 23-24, 26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US-2013/0,052,403, hereinafter Barker)Regarding claim 1-2 & 17, 	
& 17a.) shearing distal portions of loops extending from a side of a flexible fabric, 
& 17b.) leaving fibers extending from the side of the flexible fabric in place of the sheared loops, 
 & 17c.) the fibers extending to respective free distal ends comprising resin, while leaving other loops extending from the side of the fabric intact; and 
& 17d.) then heating the distal ends with energy supplied by a linear energy source, such that the resin of the distal ends flaws to form enlarged heads on the extending fibers, while leaving at least some of the other loops intact; 
& 17e.) wherein the shearing and heating leave intact at least 10 percent of the loops extending from the side of the flexible fabric prior to shearing. and
 & 17f.) wherein at least most of the enlarged heads are disposed, after shearing and heating, within a loft defined by the loops left intact.
Wherein the shearing and heating leave intact at least 20 percent of the loops extending from the side of the flexible fabric prior to shearing
Barker teaches the following:
([0003]) teaches that the back surface of the loop material leaving the nip (Le, the laminated web 89} Is fused and relatively flat. ({01041} teaches that the laminated web 89 is passed by a blade device (e.g., a carpet shear} 159 that trims the outward most portions of the loops to form sterns
([0105)) teaches that after leaving the loon-end removing station 102. As shown, instead of the loops 40, the stem web 92 now has sterns 41 along the front side that extend from the carrier sheet 14
([0120)) teaches that (Fig. 13) shows a hock-and-loop-engageable material 400 having both mushroom-shaped fastener elements and loops. Such materials can be used to releasably engage either hook material or loop material. (fO0271) teaches that needling fibers of the layer through the substrate includes needling fibers to form taller loops and needling fibers to form shorter loops having a second height, and end regions of the taller loops are removed to farm the stems.
([0108]) teaches that as shown, as the stem web 91 passes through the melting station 203, the free ends of the stems 41 pass by a heated blade 152 that applies heat to melt the ends of the stem. ([0121]) teaches that the melting station uses laser cutters ta melt the ends of the stems in order to reduce the amount of residual heat which could possibly melt or deform the smaller.
& 2a.) ([0121]) the ratio of loops to stems with mushroom-shaped fastener elements is typically about 1:1, but can be adjusted to include more or fewer loops. For example, the ratio of loops to stems can be from 1:3 to 3:1. As such, the number of loops or heads or heads to loops is understood to be tailorable to the desired ratio. With ([0060]) teaching that needling the fibers in a manner such that only one fiber per needle is pushed through the substrate can also increase {e.g., maximize} the number of fibers that remain on the backside of the substrate. By increasing the number of fibers that remain on the backside of the substrate, more of those fibers are available for bonding to and anchoring the fibers that are pushed through to the front side of the substrate in the form of loops. As a result, the fibers that are pushed through to the front side of the substrate can be more securely anchored to the substrate, which results in higher closure strength. As such, the number of loops present is understood to impact the amount of closure strength that the hook and loops system provides. Accordingly, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
([0121]) that the distribution of loops and stems with mushroom-shaped fastener elements is controlled and can be adjusted by needling more or fewer of the taller loops. The ratio of loops to stems with mushroom-shaped fastener elements is typically about 1:1, but can be adjusted to include more or fewer loops. For example, the ratio of loops to stems can be from 1:3 to 3:1.
Regarding claim 4, 
Wherein the enlarged heads have a lateral extent between 2.5 and 6.0 times fiber diameter. Barker teaches the following: 
Barker teaches the following:
([0026]} teaches that the loop-engageable heads have an average height that is at least 50% larger than a diameter of a circle that circumscribes the fibers. Highlighting, while no discrepancies are perceived to exist, the case law for change of size may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.
Regarding claim 6, 	
Wherein the airlaid non-woven material has a flexible binder layer, and wherein the loops extend through the binder layer.
Barker teaches the following: 
([(0145]) teaches that while the staple fibers have been described as being laminated to themselves and to the carrier sheet during lamination, in some embodiments, a binder can be used to anchor the fibers. The binder may be applied in liquid or powder form, and may even be pre-coated on the fiber side of the carrier web before the fibers are applied.
Regarding claim 7-8, 	
Further comprising, prior to shearing the distal portions of the loops, forming the flexible fabric by needling a batt of fibers 
Wherein the batt of fibers is needled into a non-woven fabric from one side of the non-woven fabric, thereby forming the loops on the opposite side of the nonwoven fabric,
Barker teaches the following: 
((0029)) teaches that FIGS. 2A through 2C sequentially lustrate the formation af a loop structure that, as described below, can be subsequently processed to farm mushroom-shaped loop-engageable fastener elements. Referring to FIG. 2A, during the needling process, a forked needle 34 of the needling station 18 is moved downward toward the fiber mat 10. ([0086]) teaches that the carrier sheet 14 is typically a nonwoven web (e.g., a spunbond web). Spunbond webs, and other suitable nonwoven webs, include continuous filaments that are entangled and fused together at their intersections (e.g., by hat calendaring}.
Regarding claim 9 & 19, 	
Wherein shearing distal portions of the loops comprises training the flexible fabric about a shear presentation beam adjacent a rotary shear and cutting anvil, such that the loops are engaged by the rotary shear and sheared against the cutting anvil.
Barker teaches the following: 
(Fig. 7) schematically illustrates the laminated web 89 before entering the loop-end removing station 102 and a stem web 91 after leaving the loop-end removing station 102. As shown, instead of the loops 40, the stem web 91 now has stems 44 along the front side that extend from the carrier sheet 14. Highlighting, while no indexing number is given to the, cutting anvil, the anvils indicated by an arrow in the recreation of (Fig. 7} is provided.
Regarding claim 10 & 21,
Wherein the loops are sheared in two successive stages, with some loons sheared by a first shear, and sore other loons sheared by a second shear downstream of the first shear.
Barker teaches the following: 
([0104]) teaches that in the loop-end removing station 102, the laminated web 89 is passed by a blade device (e.g., a carpet shear) 150 that trims the outward most portions of the loops to form sterns. 707329 teaches that a blade device, other devices that are capable of removing or trimming the ends of the loops can alternatively or additionally be used. Some examples of other suitable devices include laser cutting devices, hot wire knives, hat rolls, and radiant heating devices. As such, more then one cutting device is understood to be utilized and implemented. Alternatively, and/or in addition to the case law for SEQUENTIAL vs SIMULTANEOUS STEPS may be recited, were generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. /n re Tatincloux, 108 USPQ 125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 11,
Prior to shearing the loons, brushing the surface of the flexible fabric to increase a height of the loop.
Barker teaches the following:
 ([0090]) that the needling station 18 may be a “structuring loom” configured to subject the fiber layer 10 and carrier sheet 14 to a random velouring process. Thus, the needles penetrate a moving bed of bristles of the brush apron 22.  As such, and as best detailed in (Fig. 2C) after the fiber has been pushed through the carrier sheet, the brush elements engage the loops.
Regarding claim 12,
Wherein the linear energy source is a beam of energy directed toward the distal ends,
Barker teaches the following: 
[(0132]) teaches that some examples of other suitable devices Include laser cutting devices, hot wire knives, hot rolls, and radiant heating devices.
Regarding claim 13,
Wherein heating the distal ends comprises engaging the distal ends with multiple different beams of energy, each beam engaging different distal ends.
Barker teaches the following:
([0132) teaches that although the loop-end removing station has been described as including a blade device, other devices that are capable of removing or trimming the ends of the loons can alternatively or additionally be used. Some examples of other suitable devices include laser cutting devices, hot wire knives, hot roils, and radiant heating devices. {[0121]} teaches that the melting station uses laser cutters to melt the ends of the stems in order to reduce the amount of residual heat which could possibly melt or deform the smaller 4mm loops. As such, the implementation of multiple cutting devices is understood to be disclosed. Highlighting, while ne discrepancies are perceived to exists, the case law for duplication of parts may be recited, see, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 15,
Wherein the linear energy source is a heated wire.
Barker teaches the following:
([0132]) teaches that some examples of other suitable devices include laser cutting devices, hot wire knives, hot rolls, and radiant heating devices.
Regarding claim 18,
Wherein as a result of the shearing and heating the flexible fabric has more headed fibers than functional loops extending from the side of the flexible fabric.
Barker teaches the following:
([0060]} teaches that needling the fibers in a manner such that only one fiber per needle is pushed through the substrate can also increase (e.g., maximize) the number of fibers that remain on the backside of the substrate. By increasing the number of fibers that remain on the backside of the substrate, more of those fibers are available for bonding to and anchoring the fibers that are pushed through to the front side of the substrate in the form of loops. As a result, the fibers that are pushed through to the front side of the substrate can be more securely anchored to the substrate, which results in higher closure strength. As such, the number of loops present is understood to impact the amount of closure strength that the hook and loops system provides. Accordingly, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 20,
Wherein the flexible fabric also has other loops extending from the side of the flexible fabric and that are not sheared against the cutting anvil.
Barker teaches the following:
 ([0120]) teaches that FIG. 13 shows a hook-and-loop-engageable material 400 having both mushroom-shaped fastener elements and loops. Such materials can be used to releasably engage either hook material or icon material, ([0027]) teaches that needling fibers of the layer through the substrate includes needling fibers to form taller locos and needling fibers to form shorter loons having a second height, and end regions of the taller loops are removed to farm the stems.
Regarding claim 23,
Prior to brushing the surface, unrolling the flexible fabric from a roll.
Barker teaches the following: 
([0084]) teaches that a 50-inch finisher doffer 80 transfers the carded web to a condenser 82 having two &-inch condenser rolls 84, from which the web is combed ante a non-woven carrier sheet 74 fed from a spool 26.
Regarding claim 24,
Wherein the linear energy source is a beam of energy directed toward the distal ends,
Barker teaches the following: 
([0132]} teaches that some examples of other suitable devices include laser cutting devices, hot wire knives, hot roils, and radiant heating devices.
Regarding claim 26,
Wherein the linear energy source is a heated wire.
Barker teaches the following: 
 ([0132]} teaches that Some examples of other suitable devices include laser cutting devices, hot wire knives, hot rolls, and radiant heating devices.
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker as evidenced by Wikipedia’s Article on Units of Textile Measurements (Units of Textile Measurements, 2016, hereinafter WUTM)
Regarding claim 3, 	
Wherein the sheared loops are of fibers having a denier of less than about 10.
Barker teaches the following:
([0106]) teaches that as described above, the fibers 12 are typically coarse, drawn fibers e.g., polypropylene fibers having a titer of 70-110 dtex). Due in part to the coarseness of the fibers, the sterns generally stand up straight after having the loop-ends removed instead of falling down limp or substantially bending. Adding, that the denier/dtex is understood to be a measure of coarseness, where the coarseness impacts the fiber stems orientation / ability orient. With ([0137]) teaching a variety of other fiber material types may be implemented. Highlighting evidence from WUTM {Denier} teaches that a unit of measure for the linear mass density of fibers, is the mass in grams per 9000 meters of the fiber. While (Tex) teaches that the most commonly used unit of Tex is actually the decitex (abbreviated dtex), which is the mass in grams per 10,000 meters. As such, both (Denier) and (Tex) are understood to be a measure of linear density of the fibers. Accordingly, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. /n re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Barker/WATUM discloses the claimed invention except for optimizing the denier of the fiber utilized. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the denier of the fiber utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the denier of the fiber utilized for the purpose of tailoring the coarseness and orientability of the fiber, (Barker, [01061) and liner density of the fiber implemented, (WUTM, Tex)

C.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and in further view of Chesley et al. (US-5,785,784, hereinafter Chesley)
Regarding claim 3, 
Wherein the sheared loops are of fibers having a denier of less than about 10.
Regarding Claim 3, Barker teaches a method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops ta form stems, and forming loop-engageable heads at free ends of at least some of the stems. Including the fact that the denier/dtex is understood to be a measure of coarseness, where the coarseness impacts the fiber sterns orientation/ ability to orient. However, Barker is silent on fibers having a denier of less than about 10. In analogous art for the production of a hook and loop system that comprises a substrate having first and second major surfaces, a coated abrasive on the first major surface, and a plurality of hooking stems on the second major surface, Chesley suggests details regarding optimizing various aspects of the hook and loop system, in particular the denier of loops, and in this regard Chesley teaches the following:
(Col. 26, lines 23-42) teaches that The loop fabric material includes a plurality of loops comprising filaments. The filaments may be either individual filaments, or more preferably yarns comprising a group of twisted filaments, and the yarn denier preferably ranges from about 15 to 600 denier, and more preferably between 100 and 300 denier. The denier is a unit of fineness, based on a standard of 50 milligrams per 450 meters of yarn. Because one or more filaments or yarns may break when the abrasive article is removed from the back-up pad, is preferred that there be a sufficient number of filaments in a yarn to provide a long-lasting back-up pad. There are preferably between 2 to 25, and more preferably between 7 to 15 filaments in a single yarn. The denier of each filament usually ranges from about between 2 to 100, and more preferably between 10 to 30 denier. His also possible to have several combinations of yarn and filament deniers in the same loop fabric. Accordingly, the use of individual filaments with a denier of 2 to 100, and more preferably between 15 to 30 denier and the implantation of yarns with a denier 15 to 600 are bath understood to be disclosed. Adding, that the denier of the filament or yarn is understood to impact the fineness of the hook and loop article manufactured. Adding, that while no discrepancies are found with the denier of the filament implemented, the case law for result effective variable may be recited, for any perceived inconsistencies see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loons to form stems, and forming loop-engageable heads at free ends of at least some of the stems of Baker. By utilizing an optimized denier for the loop filament, as taught by Chesley. Highlighting, implementation of an optimized denier for the loop filament allows for tailoring the fineness of the hook and loop article manufactured, (Col. 26, lines 28-25).

D.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Hertlein et al. (US-2012/0,151,722, hereinafter Hertlein)
Regarding claim 5, 	
Wherein the flexible fabric comprises an airlaid non-woven material.
Regarding Claim 5, Barker teaches a method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops ta form stems, and farming loop-engageable heads at free ends of at least some of the stems. Baker also teaching utilizing a non-woven carrier sheet, (fO084)} and the nonwoven web includes spunbond web, ([9079]) Baker is silent on the flexible fabric comprising an airlaid non-woven material. In analogous art for the production of a hoop and loop fasteners that includes heat and cutting to fabricate a plurality of closely spaced upstanding projections with loop-engaging heads, Hertlein gives details regarding the types of materials that may be implemented as the carrier sheet and in this regard Hertlein teaches the following:
([0062]) teaches that carrier, which in some embodiments may be joined to the second surface of the thermoplastic backing, may be continuous (Le., without any through-penetrating holes} or discontinuous (e.g. comprising through-penetrating perforations or pares}. The carrier may comprise a variety of suitable materials Including woven webs, non-woven webs (e.g., spunbond webs, spunlaced webs, airlaid webs, meltblown web, and bonded carded webs}, textiles, plastic films (e.g., single- or multilayered films, coextruded films, laterally laminated films, or films comprising foam layers}, and combinations thereof. In particular, ([0062]} the carrier may be a composite web comprising a nonwoven layer and a dense film layer. in some embodiments, the carrier is a fibrous material (e.g., a woven, nonwoven, or knit material. Accordingly, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, see KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making é sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loons extending from a second side of the substrate, removing end regions from at least some of the loons to form stems, and forming loop-engageable heads at free ends of at least some of the stems of Baker. By implementing a non-woven material as the porous base in particular a non-woven airlaid fiber as taught by Hanschen, due to the fact it would amount to nothing more than the implementation of a known non-woven fiber type, specifically airlaid, for its intended use as a non-woven material in the porous base from which the stems extend, in a known environment, to accomplish entirely expected result, as suggested by Hanschen. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).E.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Avintiv. (Choosing the Right Nonwoven, ’18, hereinafter Avintiv)Regarding claim 5, 	
Wherein the flexible fabric comprises an airlaid non-woven material.
Regarding Claim 5, Barker teaches a method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops ta form stems, and farming loop-engageable heads at free ends of at least some of the stems. Baker also teaching utilizing a non-woven carrier sheet, ([0084]) and the nonwoven web includes spunbond web, ([0019]) Baker is silent on the flexible fabric comprising an airlaid non-woven material. in analogous art for a general discussion on the types of nonwoven fibers available in the market, Avintiv suggest various types of nonwoven fibers that are formed from various web forming techniques which may be implemented, utilized and purchased in the market, and in this regard Avintiv teaches the following:
(Step 2) teaches that All nonwoven fabrics start out in the same form: loosely connected masses of fibers. To convert this loose mass to a reliable end-product, the fibers are put through one of four web farming processes. Where Spunbond /spunlaid, Nonwoven airlaid, nonwoven carded and nonwoven wetlaid are all mentioned as viable web forming techniques from which to choose from. With (Nonwoven Wetlaid) teaching that this process takes staple fibers and puts them into an aqueous slurry. The slurry is then laid dawn on a mesh table and dried, leaving a loose mechanically-banded web. As such, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the recitation of KSR case law, see KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops to form stems, and forming loop-engageable heads at free ends of at least some of the stems of Baker, due to the fact it would amount to nothing more than a use of a known type of fiber formed from a known web forming technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Avintiv.F.) Claim(s) 11 & 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Michael C. LaRocco (US-2017/0,282,499, hereinafter LaRocco)Regarding claim 11 & 22,
Prior to shearing the loops, brushing the surface of the flexible fabric to increase a height of the loop.
Regarding Claim 11 & 22, Barker teaches a method of making a sheet-farm loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops to form stems, and forming loop-engageable heads at free ends of at least some of the stems. With Baker teaching that during needling, the carrier sheet 24 is supported on a belt of bristles extending from a driven support belt or brush apron 22 that moves with the carrier sheet 14 through the needling station 18, ([0089]) and that the fibers are separated and combed into a cloth-like mat consisting primarily of parallel fibers, ([0083]). Baker is silent on prior to shearing the loops, brushing the surface of the flexible fabric to increase a height of the loop. In analogous art for a loop system that comprises fibers LaRocco suggests details regarding brushing the loops such they are aligned in the same direction, and in this regard LaRocco teaches the following:
([0062]) teaches that three representative heights of variably sized loops, £28 a, 118 b and L168 c are interwoven, and then combed or brushed upward to “stand at attention” prior to being foamed about. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, see KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops to form sterns, and forming loop-engageable heads at free ands of at least some of the stems of Baker. By utilizing a brushing technique on the loops, as taught by LaRocco. Highlighting, implementation of a brushing technique on the loops provides a means for having the loops face the same direction upward to “stand at attention”, ([0079]). Adding, that "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).G.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Kopanski et al. (US-2018/0,140,057)Regarding claim 13,
Wherein heating the distal ends comprises engaging the distal ends with multiple different beams of energy, each beam engaging different distal ends.
Regarding Claim 13, Barker teaches a method of raking a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loans to farm stems, and forming loop-engageable heads at free ends of at least some of the stems. With Baker teaching utilizing a multiple loon-end removing devices including lasers, ([0132]) and utilizing laser cutters to melt the ends of the stems in order to reduce the amount of residual heat which could possibly melt or deform the smaller loops, ([0121]). However, Baker is silent on Baker is silent on heating the distal ends comprises engaging the distal ends with multiple different beams of energy, each beam engaging different distal ends. In analogous art for the production of a hook and loop flexible tape that implements steps of stabilizing the filament loops and then cutting one side of each loon to form a hook, Kopanski suggests details regarding thermal treatment instruments implemented during the hook and loop manufacturing process, and in this regard Kopanski teaches the following:
([0034]) teaches that forming the engageable heads involves heating the distal ends to cause resin of the distal ends to deform into heads that overhang sides of the fibers. The distal ends may be heated with a non-contact heat source, for example. The heads may be formed such that the head defines an overhang about its entire perimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers or a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops to form sterns, and forming loop-engageable heads at free ends of at least some of the stems of Baker. By implementing a non-contact heat source on the distal ends on the fibers, as taught by Kopanski, due to the fact it would amount to nothing more than a use of a known hook/engagement head forming technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Kopanski. Highlighting, that the application a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law where, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

H.) Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Wikipedia’s Article on Lasers (Laser, 2019, hereinafter WAOL)Regarding claim 14,
Wherein the beam of energy is pulsed to define alternating beam-on and beam-off periods.
Regarding Claim 14, Barker teaches a method of raking a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending fron a second side of the substrate, removing end regions from at least some of the loops ta form stems, and forming loop-engageable heads at free ends of at least some of the stems. With Baker teaching utilizing a multiple loop-end removing devices including lasers, ([0132]) and utilizing laser cutters to melt the ends of the stems in order to reduce the amount of residual heat which could possibly melt or deform the smaller loops, ([0121]). However, Baker is silent on the beam of energy is pulsed to define alternating beam-on and beam-off periods. In analogous art for a discussion on laser and their various capabilities and functions, WAOL suggests details regarding the ability of lasers when utilized as thermal treatment instruments, and in this regard WAOL teaches the following:
(Abstract) teaches that temporal coherence can be used to produce pulses of light with a broad spectrum but durations as short as a femtosecond ("ultrashort pulses"). (Pulse Operation) stating that if the application requires the production of pulses having as large an energy as possible. Often by lowering the rate of pulses allows for more energy to be built up in between pulses. Noting evidence from (Continuous and Pulsed Modes) States that even normally continuous can be intentionally turned on and off at some rate in order to create pulses of light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops to form stems, and forming loop-engageable heads at free ends of at least some of the stems of Baker. By utilizing a laser that is operated in pulsed manner, i.e. on and off, as taught by WAOL. Highlighting, implementation of a laser that is operated in pulsed manner allows for increasing the power and energy to be built up in between pulses, with an exposure that is for a shorter duration. Alternatively, and/or in addition to the use of known technique to improve similar devices (methods, or products) in the same way allow for the recitation of KSR case law were, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).I.) Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Matthew C. Pelham (US-6,217,693, hereinafter Pelham)
Regarding claim 16,
Further comprising, during or after heating the distal ends, engaging the surface of the flexible fabric with a flow of air with sufficient energy to deflect the fiber loops.
Regarding Claim 14, Barker teaches a method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loons to form stems, and forming loop-engageable heads at free ends of at least some of the stems. In analogous art for a method for making loop material for a hook and loop fasteners comprising a nonwoven web of fibers, Pelham suggest details regarding utilizing a flow of air with sufficient energy to deflect the fiber loops, and in this regard Pelham teaches the following:
(Col. 5, fines 18-23) teaches that in one embodiment, prior to stabilizing the web, itis preferred that high velocity air be blown through the back of the nonwoven web, wherein the high velocity air has a velocity of approximately 50 ta 120 pounds per square inch (psi). This will cause the looped fibers 26, 27, and 28 to protrude in the “z” direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing and regions from at least some of the loops to form stems, and forming loop-engageable heads at free ends of at least some of the stems of Baker. By utilizing a high velocity of air to blow though the back of the non-woven web, as taught by Pelham. Highlighting, implementation a high velocity of air to blow though the back of the non-woven web allows for the looped fibers 26, 27, and 28 to protrude in the “z” direction, (Col. 5, lines 18-23), Alternatively, and/or in addition to, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, where "a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

J.) Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and in further view of Toshiyuki Inoue (US-5,729,793, hereinafter Inoue)Regarding claim 25,
While heating the distal ends, directing a stream of air across an optical component from which the beam of energy is emitted toward the distal ends.
Regarding Claim 25, Barker teaches a method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to farm looms extending from a second side of the substrate, removing end regions from at least some of the loops to form sterns, and forming loop-engageable heads at free ends of at least some of the stems. With Baker teaching utilizing a multiple loop-end removing devices including lasers, ([0132]) and utilizing laser cutters to melt the ends of the stems in order to reduce the amount of residual heat which could possibly melt or deform the smaller loops, ([0121]). Baker is silent on directing a stream of air across an optical component from which the beam of energy. In analogous art that discusses various laser configurations that may be used Inoue suggests details regarding a dust adhesion prevention system for a laser, and in this regard Inoue teaches the following:
(Col. 3, lines 30-40) teaches that 4 dust adhesion prevention system may comprise an air duct 28 for introducing pressurized air into the space 26 is connected to the cover 25 at a portion near the cover glass 6. The pressurized air introduced into the space 26 from the air duct 28 tows near the cover glass 6 and flows out through the opening 30, thereby preventing dust from adhering to the cover glass 6 protecting the laser.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of making a sheet-form loop-engageable fastener product includes placing a layer of staple fibers on a first side of a substrate, needling fibers of the layer through the substrate to form loops extending from a second side of the substrate, removing end regions from at least some of the loops to form sterns, and forming loop-engageable heads at free ands of at least some of the sterns of Baker. By utilizing implementing a laser with an air duct that allows for the flow of pressurized air over the laser, as taught by Inoue. Highlighting, implementation of a laser with an air duct that allows for the flow of pressurized air ever the laser allows for preventing dust from adhering to the cover glass protecting the laser.
	                                                          Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715